Case 1:17-cr-00027-JPJ-PMS Document 92-1 Filed 12/31/18 Page 1 of 2 Pageid#: 253




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF VIRGINIA
                                 ABINGDON

 UNITED STATES OF AMERICA                       )
                                                )
 v.                                             )     Case No.: 1:17-CR-00027
                                                )
 JOEL A. SMITHERS                               )

               ORDER MODIFYING PRIOR DISCLOSURE ORDER
                  AND LIMITING FURTHER DISCLOSURE

        On motion of the United States, at the request of defense counsel, it is hereby

 ORDERED as follows:

      1. The Court’s order of September 12, 2017, limiting disclosure of materials

         provided by the United States is hereby modified to allow patient files and

         other records from the defendant’s medical practice to be provided to the

         defendant, Joel A. Smithers, and the defendant’s retained expert, Richard

         Rauck, M.D.;

      2. Except as modified by this order, the September 12, 2017, order remains in

         full force and effect;

      3. The defendant, Joel A. Smithers, and the defendant’s expert, Richard Rauck,

         M.D., may not disclose or disseminate materials that were provided to

         defense counsel by the United States to anyone other than defense counsel;

         and
                                       Page 1 of 2
Case 1:17-cr-00027-JPJ-PMS Document 92-1 Filed 12/31/18 Page 2 of 2 Pageid#: 254




     4. Prior to providing any materials pursuant to this order, defense counsel shall

        provide a copy of this order to the defendant and Richard Rauck, M.D. and

        obtain written confirmation that the defendant and Dr. Rauck agree to comply

        with this order.

        Unauthorized disclosure of these materials or other violation of this Order

 may be deemed a contempt of court pursuant to Title 18, United States Code, Section

 401.

        ENTERED this ______ day of _____________, 20_____.




                                 _________________________________________
                                    UNITED STATES MAGISTRATE JUDGE




                                      Page 2 of 2
